The Full Commission has reviewed the prior Order of Dismissal filed by Deputy Commissioner Lorrie L. Dollar with reference to the errors alleged in plaintiff's Form 44. Before the Full Commission, plaintiff did not file a brief and did not appear for oral arguments. Having reviewed this matter and pursuant to its authority under G.S. § 97-85, the Full Commission AFFIRMS the Deputy Commissioner's ruling. Accordingly, plaintiff's claim is hereby DISMISSED WITH PREJUDICE.
Each side shall pay its own costs.
S/_____________ CHRISTOPHER SCOTT COMMISSIONER
CONCURRING:
S/_____________ DIANNE C. SELLERS COMMISSIONER
S/_____________ RENEE C. RIGGSBEE COMMISSIONER